Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered May 31, 1985, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant challenges the propriety of his guilty plea to the crime of manslaughter in the first degree on the ground that the plea allocution was factually deficient. This claim is unpreserved for appellate review since the defendant never moved to withdraw the plea before the court of first instance (see, People v Pellegrino, 60 NY2d 636).
In any event, we find no substantive merit to the defendant’s contention. The facts recited by the defendant at the *386allocution were sufficient to establish the requisite elements necessary to sustain a conviction for felony murder. Thus, the defendant’s plea to a lesser crime was legally valid and need not be vacated on appeal (see, People v Amerson, 91 AD2d 1204). Moreover, it is well settled that "[a] bargained guilty plea to a lesser crime makes unnecessary a factual basis for the particular crime confessed” (People v Clairborne, 29 NY2d 950, 951).
Equally unavailing is the defendant’s assertion that the sentence imposed was unduly harsh and excessive (see, People v Kazepis, 101 AD2d 816). Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.